Case 1:18-cv-12176-TLL-PTM ECF No. 59 filed 04/04/19    PageID.256   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        NORTHERN DIVISON

FRANKENMUTH CREDIT UNION                    )
       Plaintiff                            )
                                            )          Case No. 18-12176
      v.                                    )          Judge Thomas Ludington
                                            )          Magistrate Judge Morris
RANDALL ANDERSON, et al.                    )
        Defendants                          )

THOMAS C. LEDUC (P45039)             ALLISON L. HARRISON (P75345)
MICHELE DUNSKY ADAMS (P77700)        TODD A. FICHTENBERG (P75945)
Leduc Frank PC                       Allison L. Harrison Law, LLC
Attorneys for Plaintiff              Attorney for Defendants Jones Pre-
PO Box 2191                          Owned Auto Sales, LLC, Vernell
Royal Oak, MI 48068                  Phipps a/k/a Vernell Jones, and
TomL@leducfrank.com                  Nicole Phipps
MicheleA@leducfrank.com              100 E. Broad St., Suite 320
                                     Columbus, OH 43215
                                     aharrison@alharrisonlaw.com
                                     todd@alharrisonlaw.com
                        NOTICE OF WITHDRAWAL

TO: The Clerk of the Court

AND TO: All parties and counsel of record

PLEASE TAKE NOTICE that Michele Dunsky Adams (P77700) of Leduc Frank,
P.C., hereby withdraws as attorney of record for Plaintiff Frankenmuth Credit
Union. All other counsel below named remain as attorneys of record for Plaintiff
Frankenmuth Credit Union.




                                       1
Case 1:18-cv-12176-TLL-PTM ECF No. 59 filed 04/04/19   PageID.257   Page 2 of 3




                                   Respectfully submitted,

                  By:              /s/ Michele Dunsky Adams ___________________
                                   THOMAS C. LEDUC (P45039)
                                   MICHELE DUNSKY ADAMS (P77700)
                                   Leduc Frank PC
                                   Attorneys for Plaintiff
                                   PO Box 2191
                                   Royal Oak, MI 48068
                                   TomL@leducfrank.com

Dated: March 15, 2019




                                      2
Case 1:18-cv-12176-TLL-PTM ECF No. 59 filed 04/04/19                 PageID.258      Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that on March 15, 2019, I electronically served the forgoing Notice of Withdrawal
via First Class United States Postal Service and electronic mail via counsels’ email address of
record Allison L. Harrison and Todd A. Fichtenberg, counsel for Defendants Jones Pre-Owned
Auto Sales, LLC, Vernell Phipps a/k/a Vernell Jones and Nicole Phipps. I hereby certify that I
have mailed by First Class United States Postal Service the forgoing to the following non-ECF
participants:

Randall Anderson
1080 E. Humphrey Ave
Flint, MI 48505

Rashaud L. Coleman
406 E. Witherbee St
Flint, MI 48505

Mark V. Ingram
3216 Begole St.
Flint, MI 48504

Charles R. Fitzgerald
2330 Santa Barbara Dr
Flint, MI 48504

Nicholas Austin Walker
1615 Winona St
Flint, MI 48504

Laron Thornton
7177 Clio Rd
Mt. Morris, MI 48458

Xclusive Auto Group, LLC
414 S. Dort Hwy
Flint, MI 48503

                                             /s/ Michele Dunsky Adams
                                             MICHELE DUNSKY ADAMS (P77700)
                                             Leduc Frank PC
                                             Attorneys for Plaintiff
                                             PO Box 2191
                                             Royal Oak, MI 48068



                                                3
